EXHIBIT 99.2 Item 6.Selected Financial Data The table below includes selected financial and other data for the Partnership for the years ended December 31, 2010, 2009, 2008, 2007, and 2006 (in thousands, except per unit and volume data). Year Ended December 31, 2010 (1) 2008 (1) 2007 (1) Income Statement Data: Revenues: Supply and logistics (2) $ Refinery services - Pipeline transportation Total revenues $ Net (loss) income (3) $ ) $ $ $ ) $ Net (loss) income attributable to Genesis Energy, L.P. (3) $ ) $ $ $ ) $ Net income (loss) available to Common Unitholders $ ) $ Net income (loss) attributable to Genesis Energy, L.P. per Common Unit: Basic and Diluted $ ) $ Cash distributions declared per Common Unit $ Balance Sheet Data (at end of period): Current assets $ Total assets Long-term liabilities Partners' capital: Genesis Energy, L.P. Noncontrolling interests - Total partners' capital Other Data: Maintenance capital expenditures (4) Volumes - continuing operations: Onshore crude oil pipeline (barrels per day) CO2 pipeline (Mcf per day) (5) - - NaHS sales (DST) (6) - NaOH sales (DST) (6) - Our operating results and financial position have been affected by acquisitions in 2010, 2008 and 2007, most notably the 50% equity interest acquisition in Cameron Highway in November 2010, the acquisition of the remaining 50% ownership interest in DG Marine in July 2010, the Grifco acquisition in July 2008 and the Davison acquisition, which was completed in July 2007. The results of these operations are included in our financial results prospectively from the acquisition date. For additional information regarding these acquisitions, see Note 3 of the Notes to the Consolidated Financial Statements included under Item8 of this annual report. Includes net presentation of buy/sell arrangements for all periods after the first quarter of 2006. Includes executive compensation expense related to Series B and Class B awards borne entirely by our general partner in the amounts of $76.9 million for 2010, $14.1 million for 2009 and $3.4 million for 2007.See Note 15. Maintenance capital expenditures are capital expenditures to replace or enhance partially or fully depreciated assets to sustain the existing operating capacity or efficiency of our assets and extend their useful lives. Volume per day for the period we owned the Free State CO2 pipeline in 2008. Volumes relate to operations acquired in July 2007.
